DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein (i) a first side panel of said two side panels comprises two side sub-panels, (ii) a first side sub-panel of said two side sub-panels is separated from the first front panel by a fold line, (iii) the first side sub-panel is separated from the rear panel by a fold line, (iii) a second side sub-panel of said two side sub-panels has a free end and is separated from the second front panel by a fold line, (iv) a second side panel of said two side panels is a continuous panel and is separated from the first front panel by a fold line, and (v) the second side panel is separated from the second front panel by a fold line” (claim 9) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	For claim 1, the examiner has interpreted the intermediary panel, the front panel, and the rear panel as follows: 


    PNG
    media_image1.png
    631
    822
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "said separation" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
 

Claim 3 recites the limitation "said separation" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, lines 6-7, the phrase “said separation” is unclear as to if the applicant is referring to the same “said separation” in line 4 of the claim or a new “separation”. Appropriate correction is required. 


	Regarding claim 6, it is unclear if the “tab member” in line 2 of claim 6 is one of the tab members claimed in claim 1 or a new tab member separate from the tab members claimed in claim 1? Appropriate correction is required. 

Claim 6 recites the limitation "said two front shelf assemblies" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. “at least two front shelf assemblies" is claimed in claim 1 and the applicant should use the same language in claim 6. Appropriate correction is required. 

Regarding claim 8, the following limitation is unclear and confusing: “each shelving scene comprises at least two shelf assemblies” How do the at least two shelf assemblies relate to the “at least two front shelf assemblies” already claimed in claim 1? Are the “at least two front shelf assemblies” a part of the “at least two shelf assemblies” in claim 8 or are they separate? Appropriate correction is required.

Regarding claim 8, the following limitation is unclear and confusing: “at least said two front shelf assemblies” in line 2 of claim 8. The examiner suggests the following amendment: -- said at least [[said]] two front shelf assemblies --. Appropriate correction is required. 
Regarding claim 8, the following limitation is unclear and confusing: “at least said rear front shelf assemblies” in line 3 of claim 8. The examiner suggests the following amendment: -- said at least [[said]] two rear shelf assemblies --. Appropriate correction is required. 

 
Regarding claim 9, the metes and bounds of claim 9 are unclear. It is unclear what the applicant intends to in claim 9 in view of the applicant’s specification and drawings. None of the applicant’s embodiments appear to read on claim 9. It is unclear  what the two side sub-panels of the first panel is. The side sub-panels are not mentioned in the applicant’s specification or labelled in the drawings, for the following limitations are unclear “a first side sub-panel of said two side sub-panels is separated from the first front panel by a fold line, (iii) the first side sub-panel is separated from the rear panel by a fold line, (iii) a second side sub-panel of said two side sub-panels has a free end and is separated from the second front panel by a fold line, (iv) a second side panel of said two side panels is a continuous panel and is separated from the first front panel by a fold line, and (v) the second side panel is separated from the second front panel by a fold line”. Is unclear what the “first side sub panel” is, therefore it is unclear what the fold lines are relating to the first side sub panel. It is unclear what the “second side sub-panel” is therefore it is unclear what the fold lines of the second sub panel are”. The examiner suggests that the applicant label each element (i.e. first side panel, first side sub-panel, second side sub-panel, second panel, fold lines, etc) mentioned in claim 9 in the applicant’s specification and drawings. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virvo WO2008/127499.

Regarding claim 1, Virvo discloses a display comprising:
(a) an intermediary rear panel (Fig 1, #108) or (Fig 1, #108 & #101) comprising at least two support apertures (Fig 1, #127);
(b) two side panels (Fig 1, #107 & #102);
(c) a front panel (Fig 1, #106)
(d) a rear panel (Fig 1, #103); and
(e) at least two front shelf assemblies (Fig 1, #139, #141, #123), each front shelf assembly (Fig 1, #139 & #141) comprising
a portion of the front panel (annotated Fig 1 below) (For illustrative purposes only, see annotated Fig 7A below), a shelf member panel (Fig 1, #139 or #141), and a tab panel (Fig 1, #123) with a tab member (Fig 1, #123), and
at least two rear shelf assemblies (Fig 1, #122, #140, & #123), each rear shelf assembly comprising a portion of the rear panel (annotated Fig 1 below), a shelf member panel (Fig 1, #122 or #140), and a tab panel with a tab member (Fig 1, #123).
wherein the at least two front shelf assemblies (Fig 1, #139, #141, & #123) and the at least two rear shelf assemblies (Fig 1, #122, #140, & #123) form alternating, opposing shelf members (see Fig 22), and 
wherein (i) each support aperture (Fig 1, #127) can receive a tab member (Fig 1, #123), the intermediary panel (Fig 1, #108) is separated from at least one of said two side panels (Fig 1, #107 & #102) by a fold line (annotated Fig 1 below) (For illustrative purposes only, see Fig 8, #109), and each tab panel (Fig 1, #123) is separated from the front panel (Fig 1, #106) by a first cut line (annotated Fig 1 below).

    PNG
    media_image2.png
    682
    991
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    695
    1028
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    575
    753
    media_image4.png
    Greyscale

Regarding claim 2, Virvo discloses a display wherein (i) the shelf member panel (Fig 1, #139 or #141) is separated from the portion of the front panel (annotated Fig 1 above) by a front fold line (annotated Fig 1 below) (For illustrative purposes only, see annotated Fig 7A above), (ii) the shelf member panel (Fig 1, #139 or #141) is separated from the tab panel (Fig 1, #123) by a rear fold line (annotated Fig 1 below), (iii) the front fold line (annotated Fig 1 below) (For illustrative purposes only, see annotated Fig 7A above) is proximate to a front of the display, (iv) the rear fold line (annotated Fig 1 below) is proximate to a rear of the display, and (iv) the front fold line (annotated Fig 1 below) is parallel to the rear fold line (annotated Fig 1 below). 


    PNG
    media_image5.png
    818
    1225
    media_image5.png
    Greyscale


Regarding claim 3, as best understood, Virvo discloses the display further comprising (i) a first bottom panel (Fig 1, #136) is separated from the front panel (Fig 1, #106) by a fold line (as shown in Fig 1), (ii) a second bottom panel  (Fig 1, #137) separated from a first (Fig 1, #107) of said two side panels (Fig 1, #107 & #102), said separation by way of a foldline; 
 a third bottom panel (Fig 1, #232) separated from a second (Fig 1, #102) of said two side panels (Fig 1, #107 & #102), said separation by way of a fold line (as shown in Fig 1), and (iii) a fourth bottom panel (Fig 1, #233) is separated from the rear panel (Fig 1, #103) by a fold line (as shown in Fig 1).

    PNG
    media_image6.png
    782
    1080
    media_image6.png
    Greyscale


Regarding claim 6, as best understood, Virvo discloses the display wherein the support apertures (Fig 1, #127) are configured to receive a tab member (#123) from at least one of said two front shelf assemblies (Fig 1, #139, #141, #123) front a first direction and an additional tab member (the examiner interprets the additional tab member to be a new tab member separate from the tab members of claim 1) from a second direction, said first and second directions being opposing directions.

Regarding claim 8, as best understood, Virvo discloses the display comprising opposed first (front facing) and second (rear facing) shelving scenes (shown in Fig 22), wherein (i) said first shelving scene comprises at least two shelf assemblies (Fig 1, #139, #141, & #123) and said second shelving scene comprises at least said two rear shelf assemblies  (Fig 1, #122, #140, & #123), (ii) each shelving scene shares the intermediary panel (Fig 1, #108 & #101), (iii) the scenes are separated by the two side panels (Fig 1, #107 & #102), and (iv) said first shelving scene comprises the front panel (Fig 1, #106) and said second shelving scenes comprises said rear panel (Fig 1, #103).

Regarding claim 12, Virvo discloses the display wherein the display consists of a single piece of material (as shown in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Virvo WO2008/127499 in view of Dewhurst 2011/0049072.

Regarding claim 13, Virvo has been discussed above but does not explicitly teach the display wherein the material comprises corrugated cardboard.
Dewhurst teaches that it is old and well known in the art to fabricate a display from a single blank of corrugated cardboard [0006] (Also see claim 7).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the display (Virvo, Figs 1 & 22) of Virvo from corrugated cardboard as taught by Dewhurst because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Corrugated cardboard is well known in the art for being inexpensive, easily accessible, and a durable. 

Response to Arguments
Applicant's arguments filed 06/03/22 have been fully considered but they are not persuasive.
Applicant’s arguments that “Specifically, the Office alleges that the drawings do not show the elements of claim 9 (Office Action at 3). Applicant respectfully disagrees with the rejection. 35 U.S.C. 113 provides that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented”. Furthermore, 87C.F.R. 1.81(a) provides for the same “the applicant for a patent is required to furnish a drawing of the mvention where necessary for the understanding of the subject matter sought to be patented.” Applicant submits one of ordinary skill in the art would nevertheless understand the subject matter because of the written description of the elements within the Specification at least at paragraph [0011], which discloses the limitations of claim 9 and their interworkings. Accordingly, Applicant submits that the Specification teaches to one of ordinary skill the elements of claim 9 at least to the degree that a drawing is not necessary for the understanding of the same. For at least these reasons, Applicant respectfully requests the objection be withdrawn” are not persuasive. 
The examiner maintains that the applicant needs a drawing showing the claimed subject matter of claim 9. The examiner does not understand what the applicant is claiming in claim 9 since there are no drawings of the claimed subject matter of claim 9. Appropriate correction is required. 

The applicant’s arguments regarding 112 issues are moot in view of the new grounds of rejection. 
Further, regarding claim 9, as explained above claim 9 is unclear and confusing because the subject matter of claim 9 does not appear to be adequately discloses and supported by the applicant’s specification and drawings. Appropriate correction is required. 

Applicant’s arguments that “Applicant notes that the subject matter of Claim 5 is not rejected in light of the cited prior art. Applicant has amended Claim | to incorporate the subject matter of Claim 5 and intervening Claim 4. Accordingly, Applicant submits that the rejections under 102 and 103 are now moot” are not persuasive. 
The examiner maintains that claim 5 was rejected with the prior art reference of Virvo in the 01/06/2022 Non-Final office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/          Examiner, Art Unit 3631